DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on September 14, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-12, 16-17, 20-22, and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 6 is objected to because of the following informalities:  the amino acid sequences should be written without parentheses and followed by the sequence identifier in parentheses.  Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. IL253642 and Application No. PCT/IL2018/050824, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. IL253642 and Application No. PCT/IL2018/050824 fail to provide written description for claims 2-5 for the same reasons presented in the rejection under 35 U.S.C. 112 below. Therefore, the earliest effective filing date of claims 2-5 is the filing date of the instant application, January 23, 2020.

Claim Interpretation
	Broadest reasonable interpretation of the claim term “pharmaceutical composition” in claim 2 includes embodiments wherein the combination of active agents from parts (i) and (ii) of claim 2 are present in the same composition to be administered simultaneously, and embodiments wherein the combination of active agents from parts (i) and (ii) of claim 2 are present in the separate compositions to be administered by different routes or at different times. Support for this interpretation is found in the original specification at p. 42, lines 3-25.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plotnikov et al. (“The nuclear translocation of ERK1/2 as an anticancer target,” Nat. Commun. 6:6685 doi: 10.1038/ncomms7685 (2015)).
	Plotnikov et al. teach administering a combination of the peptide GQLNHILGILGEPEQED, which is capable of preventing ERK1/2 nuclear translocation (Figure 1), and the MEK inhibitor U0126, in a carrier suitable for administration to cells (p. 10, col. 2, para. 1). Because the claim term “pharmaceutical composition” includes combinations formulated for separate administration, this teaching satisfies all of the limitations of claim 2.
	With respect to claims 4-6, GQLNHILGILGEPEQED is identical to instant SEQ ID NO: 3.
	With respect to claims 7 and 9, Plotnikov et al. teach that GQLNHILGILGEPEQED is fused to a Tat cell penetrating peptide (p. 9, col. 2, para. 3).

Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arafeh et al. (NPL 8, IDS 3/11/2020). This reference qualifies as prior art for claims 2-5, which have an earliest effective filing date of January 23, 2020.
Arafeh et al. teach a pharmaceutical composition comprising the peptide GQLNHILGILGEPEQED, which is capable of preventing ERK1/2 nuclear translocation (p. 7, para. 1; p. 2, para. 2), and the MEK inhibitor trametinib, in a carrier suitable for administration to cells (Figure 4), satisfying all of the limitations of claims 2-5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Plotnikov et al. (“The nuclear translocation of ERK1/2 as an anticancer target,” Nat. Commun. 6:6685 doi: 10.1038/ncomms7685 (2015)), as applied to claims 2, 4-7 and 9 above, in further view of Lugowska et al. (“Trametinib: a MEK inhibitor for management of metastatic melanoma,” OncoTargets and Therapy 2015:8 2251–2259).
	Plotnikov et al. teach administering a combination of the peptide GQLNHILGILGEPEQED, which is capable of preventing ERK1/2 nuclear translocation (Figure 1), and the MEK inhibitor U0126, in a carrier suitable for administration to melanoma cells (p. 10, col. 2, para. 1). The melanoma cells are BRAF V600 mutated melanoma (p. 3, col. 2).
	Plotnikov et al. does not teach the use of the MEK inhibitor trametinib. 
	Lugowska et al. teach that trametinib is effective as a MEK inhibitor against metastatic BRAF V600-positive melanoma (abstract).
	It would have been obvious to substitute the trametinib taught by Lugowska et al. for the U0126 in the combination taught by Plotnikov et al. The resulting combination would include the peptide GQLNHILGILGEPEQED, which is capable of preventing ERK1/2 nuclear translocation, and the MEK .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation 
The claims are drawn to a pharmaceutical composition comprising an agent which is capable of preventing ERK1/2 nuclear translocation and a MEK inhibitor. 
The scope of claim 2, part (i) is broad with respect to structure, includes any structure with the claimed function of preventing ERK1/2 nuclear translocation. According to the specification at p. 9, lines 17-26, the ERK 1/2 nuclear translocation inhibitor includes inorganic or organic compounds; small molecules (i.e., less than 1000 Daltons) or large molecules (i.e., above 1000 Daltons); biomolecules (e.g. proteinaceous molecules, including, but not limited to, peptides, polypeptide, post-translationally modified protein, antibodies etc.) or a nucleic acid molecule (e.g. double-stranded DNA, single-stranded DNA, double-stranded RNA, single-stranded RNA, or triple helix nucleic acid molecules) or chemicals. The agents may be natural products derived from any known organism (including, but not limited to, animals, plants, bacteria, fungi, protista, or viruses) or from a library of synthetic molecules. The agents can be monomeric as well as polymeric compounds.
Dependent claim 3 does not narrow part (i) of claim 2. Dependent claims 4-5 require a peptide of up to 30 and 20 amino acids, respectively, comprising the sequence X1X2X3 wherein X1 and X3 are independently serine, phosphoserine, threonine, phosphothreonine, aspartic acid or glutamic acid, and X2 is proline.
In contrast, the specification includes only three agents capable of preventing ERK1/2 nuclear translocation: three closely related peptides SEQ ID NOs: 2, 3, and 6. The actual reduction to practice does not include species characterized by other amino acid sequences or other chemical structures. Therefore, one of ordinary skill in the art would not consider SEQ ID NOs: 2, 3, and 6 to be representative of the full scope of the claimed genus.

The prior art of US 9,695,402 discloses a peptide identical to SEQ ID NO: 2 (col 23, lines 12-13), derived from the nuclear translocation signal (NTS) of ERK1/2 (col 1, lines 56-57). The prior art does not present clear rules to predict the structure of other compounds, especially non-peptide compounds, that can inhibit  ERK1/2 nuclear translocation.  For these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.  
In conclusion, only SEQ ID NOs: 2, 3, and 6, satisfy the written description requirements of 35 U.S.C. 112(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654